Citation Nr: 1443906	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  09-01 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left arm/shoulder condition, claimed as secondary to a service-connected right wrist disability.

2.  Entitlement to an initial rating in excess of 10 percent prior to August 23, 2011 and 50 percent from August 23, 2011 for service-connected dysthymic disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.M.
ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to June 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Winston-Salem Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the St. Petersburg, Florida RO.

A Board hearing was held before the undersigned in November 2010.  A transcript of this hearing is of record.  

In July 2011, the Board remanded the claims for further development of the evidence.  

The August 2007 rating decision granted service connection for dysthymic disorder, rated 10 percent disabling from October 31, 2006.  In a September 2011 rating decision, the RO increased the rating to 50 percent from August 23, 2011.  The issue has been recharacterized to reflect this initial staged rating.  


FINDINGS OF FACT

1.  The Veteran's left arm/shoulder condition is not caused or aggravated by the service-connected right wrist disability.

2.  Since the award of service connection, the Veteran's dysthymic disorder has been manifested by no more than occupational and social impairment with deficiencies in most areas, as shown by symptoms of impaired impulse control, poor judgment, impaired memory, considerable difficulty maintaining relationships, anxiety, depression, suspiciousness, panic attacks, claustrophobia, and social isolation.  

3.  The Veteran's dysthymic disorder renders him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  Service connection for a left arm/shoulder condition is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 (2013), 3.310 (effective prior to October 10, 2006).

2.  For the entire rating period on appeal, the criteria for an initial 70 percent disability rating, but no higher, for dysthymic disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9433 (2013).

3.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to this appeal.

Regarding the claim seeking entitlement to TDIU, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of that issue given the fully favorable nature of the Board's decision.

For the claim of service connection for a left arm/shoulder condition, the Veteran was issued a VCAA letter in December 2006, which was prior to issuance of the August 2007 rating decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter specifically advised him of the evidence needed to substantiate his secondary service connection claim, and outlined his responsibilities and those of VA in obtaining relevant evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter also described in detail how VA assigns disability ratings and effective dates for awards.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

With respect to the claim for an initial increased rating for dysthymic disorder, since the August 2007 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A December 2008 Statement of the Case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter; a September 2011 rating decision increased the rating to 50 percent from August 23, 2011 and a September 2011 Supplemental SOC (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice for this issue was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

VA has complied with its duty to assist.  38 U.S.C.A. § 5103A.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issues on appeal.  The evidence of record includes October 2001 to September 2008 VA treatment records; private treatment records from the Albemarle Mental Health Center; June 2007 and August 2011 VA mental health and left shoulder examinations and an October 2011 VA addendum opinion addressing, in part, the left shoulder; multiple lay statements; and the transcript of the November 2010 hearing before the undersigned.  

Regarding whether there was substantial compliance with the Board's July 2011 remand directives, in July 2011, the Agency of Original Jurisdiction (AOJ) sent the Veteran a letter asking him to submit any additional evidence he had or identify evidence that VA could obtain on his behalf in support of his appeal.  The Veteran did not respond to this letter.  The AOJ scheduled the Veteran for mental health and left shoulder examinations in August 2011 and requested an addendum opinion on the left shoulder in October 2011.  The VA examiners reviewed the Veteran's claims file, considered the Veteran's lay statements, and thoroughly responded to the questions asked by the Board.  Therefore, the VA examination reports and the October 2011 addendum opinion are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).   The increased rating claim was readjudicated by a September 2011 SSOC, while the service connection claim was readjudicated by an August 2012 SSOC.  The Board therefore concludes that there has been substantial compliance with the entirety of the instructions in the Board's remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran also was provided an opportunity to set forth his contentions during the November 2010 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that the Board's Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the November 2010 hearing, the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claim.  Based in part on information obtained at the hearing, the Board remanded the issues for additional development.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor have they identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Legal Criteria and Analysis

1.  Service Connection for a Left Arm/Shoulder Condition

The Veteran alleges that his service-connected residuals of a laceration to the right wrist with ulnar nerve deficit and residuals of laceration to the flexor carpi ulnaris ulnar artery caused him to over compensate with his left shoulder and resulted in his left arm/shoulder disability.  The Veteran has not alleged and the record does not raise the issue of direct service connection, i.e., that there is an association between his active service and his left arm/shoulder condition.  Therefore, this decision only addresses the matter of secondary service connection.

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Under 38 C.F.R. § 3.310, secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The regulation governing secondary service connection claims, 38 C.F.R. § 3.310, was amended, effective October 10, 2006, during the pendency of this appeal.  See Claims Based on Aggravation of a Nonservice-Connected Disability, 71 Fed. Reg. 52,744 (Sept. 7, 2006).  Under the revised regulation, the rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b). 

Generally, when the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies.  See Kuzma v. Principi, 341 F.3d 1327, 1329 (Fed. Cir. 2003), see also VAOPGCPREC 7-2003 (Nov. 19, 2003).  The Veteran's claim for secondary service connection was received in December 2005, prior to the regulation change.  Since the version of § 3.310 in effect at the time the Veteran filed his claim is more favorable, as it did not require the rating activity to determine the baseline level of severity of the disability, the Board will apply the version of the regulation in effect prior to the October 2006 amendments.

The evidence clearly shows the Veteran has a left arm/shoulder condition.  Specifically, a December 2004 VA treatment note reflects a diagnosis of left shoulder subacromial bursitis and a possible rotator cuff tear, while a July 2007 VA treatment note indicates the Veteran had chronic separation of the left acromioclavicular joint.  Additionally, an April 1981 rating decision granted service connection for residuals of a laceration to the right wrist with ulnar nerve deficit and residuals of laceration to the flexor carpi ulnaris ulnar artery.  Therefore, the first two elements of the claim for secondary service connection have been established.

The key inquiry in this case is whether the service-connected right wrist disability caused or aggravated the Veteran's left arm/shoulder condition.  

On June 2007 VA examination, the VA examiner noted that the Veteran's left arm/shoulder disability had been present since 2000, when the Veteran underwent open debridement of his left shoulder.  With regard to a nexus between the service-connected right arm and the post-operative left shoulder, the examiner stated his belief that the left arm/shoulder condition was less likely than not secondary to the right wrist disability and that the conditions were "more likely than not independent of one another."  The examiner, however, provided a limited rationale with this conclusion and did not clearly address the question of whether the right wrist could have aggravated the left shoulder condition.  Hence, this opinion is insufficient for the Board to rely on in determining whether the service-connected right wrist disability caused or aggravated the left arm/shoulder condition and holds little probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").

On August 2011 VA examination, the Veteran reported having left shoulder pain since 2004 with gradual onset of pain and surgery in 2005.  He indicated that there was no specific injury to his left arm/shoulder and reported his belief that it was due to overuse of the left arm as a result of his service-connected right wrist disability.  In the August 2011 examination report and in an October 2011 addendum opinion, the examiner concluded that it was less likely than not that the left shoulder condition was either caused or aggravated beyond the natural course of the condition by the service-connected right wrist disability.  The examiner noted that the right wrist injury was in 1979 and that the left arm/shoulder condition did not begin until 2004.  He concluded that it was not likely that the Veteran suffered a rotator cuff tear from chronic overuse, but more likely that it came from an acute injury, which the examiner noted the Veteran denied.  He found that X-rays did not reflect degenerative changes to the left shoulder that would indicate chronic overuse.  

The record contains no medical opinion that contradicts the VA examiner's August and October 2011 opinions.  The Board places substantial weight on these probative opinions.  The examination report and addendum opinion reflect that the examiner provided a clear rationale regarding his conclusion that the Veteran's left arm/shoulder condition was less likely than not caused or aggravated by his service-connected right wrist disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  Further, the opinions reflect that the examiner thoroughly reviewed the claims file and specifically considered pertinent evidence, including post-service treatment records and the Veteran's lay testimony, in reaching his medical conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  

The Board notes that the VA examiner's opinion reflects one inconsistency with the record.  Specifically, the Veteran reported on examination that he had been a right-handed carpenter that overused his left hand as a result of the in-service right wrist injury.  The examiner indicated that the Veteran's claim of being a carpenter was not sustained.  However, the record reflects that the Veteran was a carpenter prior to his active service and that he did not work as a carpenter after service as a result of his right wrist disability.  See October 2006 letter from M.M.  Therefore, unlike what was indicated by the examiner, the record supports that the Veteran had been employed as a carpenter at one time.  The Board finds that this small inconsistency with the record does not decrease the probative value of the VA examiner's August 2011 and October 2011 opinions as it was not a basis for the examiner's rationale regarding the relationship between the right wrist and left shoulder condition, but was included in response to questions relating to the Veteran's employability.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012) (a VA examination report "must be read as a whole" to determine an examiner's rationale).  The totality of the report and opinion otherwise reflect an accurate knowledge of the evidence included in the claims file and the Veteran's history.

M.M. testified at the November 2010 Board hearing that one doctor the Veteran saw in about 1999 indicated his left arm/shoulder disability was due to his right wrist disability.  See Board Hearing Tr. at 5.  M.M. is competent to report what she observed the Veteran being told by one of his physicians.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, M.M. has not indicated the physician's reasoning for such a conclusion.  Additionally, neither she nor the Veteran has identified which physician provided this information.  Even if M.M. or the Veteran had provided identifying information for this physician, the Board would not need to seek clarification from that physician, as the question that would need clarification is a matter of opinion, not a factual and objective issue.  See Savage v. Shinseki, 24 Vet. App. 259, 270 (2011) (stating that "we do not interpret VA statutes and regulations as establishing a broad requirement that VA inquire of private medical experts regarding the opinions expressed in their examination reports or the general bases therefor").  The Board finds M.M.'s testimony regarding what the physician told the Veteran to have little probative value since it does not provide enough information that the Board can weigh against the other medical opinions of record.  

The Veteran has stated that he has significantly overused his left arm to compensate for his limited ability to use his right arm.  Board Hearing Tr. at 3-4.  He indicated that he could barely do a simple task with his right arm and would use his left arm twice as much as "any normal person" would.  Id.  He testified that there was no specific time that he injured his left shoulder and the left arm disability was just from overloading it to compensate for his right wrist disability.  Id. at 6.  Although the Veteran is competent to provide evidence regarding observable symptoms that he has experienced, he is not competent to provide an opinion as to whether his use of the left arm/shoulder caused his current disability of that arm/shoulder as that is a complex medical question not capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, the VA examiner's opinion that the Veteran experienced an acute injury to his left shoulder, which is contrary to the Veteran's testimony that he did not injure his left shoulder, is based on a review of X-rays and physical examination of the Veteran that indicated his disability was the result of an injury.  The Board places more weight of probative value on the VA examiner's conclusion, since the nature of the left shoulder disability is also a medical question not capable of lay observation. 

The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for service connection for a left arm/shoulder condition, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

2.  Initial Increased Rating for Dysthymic Disorder

The August 2007 rating decision that is on appeal granted the Veteran's claim of entitlement to service connection for dysthymic disorder, evaluated as 10 percent disabling, effective October 31, 2006.  A September 2011 rating decision increased the evaluation to 50 percent disabling from August 23, 2011.  As will be explained below, the Board concludes that the Veteran is entitled to a higher 70 percent evaluation throughout the appeal period.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's dysthymic disorder has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9433.  Under these criteria, a 70 percent rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for dysthymic disorder under Diagnostic Code 9433 where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  See 38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

The Veteran's medical records reflect nonservice-connected Axis I diagnoses of anxiety disorder, not otherwise specified, cannabis abuse, and nicotine use disorder. The Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected condition in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  As the competent medical evidence of record has not clearly distinguished among symptoms resulting from the service-connected and nonservice-connected psychiatric disabilities, the Board will, for the limited purpose of this decision, attribute all psychiatric signs and symptoms to the Veteran's service-connected dysthymic disorder.
As indicated above, after evaluating the evidence of record, the Board resolves any reasonable doubt in the Veteran's favor and concludes the Veteran is entitled to a higher 70 percent rating throughout the appeal period, since the record reflects that he has experienced occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood during this time.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, 4.130, Diagnostic Code 9433.  Specifically, the evidence shows the Veteran experiences frequent impaired impulse control and anger; exercises poor judgment, as reflected by his refusal to seek medical care for his psychiatric disorder; has impaired memory, including forgetting where he has placed objects, such as keys or his cell phone and sometimes forgetting a friend who he has known for years; has considerable difficulty maintaining relationships, as reflected by fighting often with his family and friends and not getting along with his siblings, mother, or best friends; is very anxious, depressed, and suspicious; sometimes experiences symptoms of claustrophobia, including related panic attacks; and isolates himself from others.  See March, April, and August 2007 VA treatment records; June 2007 and August 2011 VA examination report; November 2010 Board Hearing Tr. at 8-24.  

The Board finds that the Veteran's dysthymic disorder symptoms do not, however, more nearly approximate an even higher 100 percent rating.  Although the Veteran's dysthymic disorder is productive of occupational and social impairment, such impairment is not total as required for a 100 percent rating.  Regarding occupational impairment, the decision below finds the Veteran is entitled to TDIU mainly as a result of his dysthymic disorder; hence, the evidence arguably reflects that he has total occupational impairment.  However, a preponderance of the evidence is against a finding that his impairment more nearly approximates total social impairment.  

The Veteran has not exhibited symptoms congruent with a 100 percent rating.  Although the Veteran's social contacts are limited and strained, the record reflects that he has been in a relationship and living with M.M. since at least 1981, or more than 24 years.  See October 2006 letter from M.M.; November 2010 Board Hearing Tr. at 8.  She has demonstrated her continued desire to stay with him even in the face of symptoms of his mental disorder that make their relationship difficult.  See November 2010 Board Hearing Tr. at 8-24.

VA treatment records and examination reports have not revealed symptoms that more nearly approximate gross impairment in thought processes or communication or that he experiences persistent delusions or hallucinations.  The August 2011 VA examiner indicated that the Veteran did not have any impairment of thought or speech.  Although the August 2011 VA examiner indicated that the Veteran's view that VA had treated him poorly over the years was "in his own mind" and had made him extremely isolated and paranoid, she also indicated that he did not experience persistent delusions or hallucinations.  The June 2007 VA examiner noted that his speech and thought processes were goal directed and that he had a good fund of knowledge and abstracting ability.  VA and private treatment records also reflect that he has logical, coherent and goal directed speech with good associations and spontaneous fluency of ideas.  See March, April, August, and September 2007 VA treatment records; March 2007 Albemarle Mental Health Clinic treatment records.  His thought content has been noted to be without paranoia, delusions, obsessions, ideas of reference or other psychotic symptoms.  See id.  Additionally, his speech has been noted to be coherent and relevant with normal rate and volume.  See id.

Although the record reflects that the Veteran gets angry easily and has impaired impulse control, such evidence does not more nearly approximate grossly inappropriate behavior or that he is a persistent danger of hurting himself or others.  The August 2011 VA examiner specifically found that he did not have grossly inappropriate behavior, while the June 2007 VA examiner noted that his behavior was normal.  VA treatment records indicate that he presented with cooperative and appropriate behavior.  See March, April, and September 2007 VA treatment records.  October 2006 VA treatment records reflect that he experienced fleeting thoughts of suicide, but he denied current plan and intent and denied homicidal ideation.  March 2007 records from Albemarle Mental Health Clinic indicate he reported having passing thoughts of wishing he were dead, but he did not have any suicidal intent or plan.  At the November 2010 Board hearing, he testified that he did not have suicidal thoughts, but understood why someone would commit suicide.  Other VA treatment records and the June 2007 and August 2011 VA examination reports reflect that he denied having suicidal or homicidal ideation.  The August 2011 VA examiner indicated that the Veteran was very angry and agitated against the VA and, in particular, women in the VA.  The Veteran, however, did not make any specific threats against any individuals and did not express a desire to harm the people with whom he was angry.  Thus, the Veteran's symptoms are more reflective of the criteria for a 70 percent rating and do not more nearly approximate grossly inappropriate behavior or that he is a persistent danger of hurting himself or others.  

The record also reflects that the Veteran has experienced some bouts of memory loss.  As noted above, he and M.M. have indicated that he gets confused sometimes and forgets where he places certain objects, such as keys or a cell phone and that he has sometimes forgotten a friend that he has known for years.  However, objective testing during treatment and examination have not revealed evidence of memory loss.  See June 2007 and August 2011 VA examination reports; March, April, August, and September 2007 VA treatment records; March 2007 Albemarle Mental Health Clinic treatment records.  Therefore, the record does not reflect memory loss that is so severe as to more nearly approximate memory loss for names of close relatives, his own occupation, or his own name.  

There is no evidence of symptoms that more nearly approximate an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) or disorientation to time or place.  The Veteran always presents for appointments and examinations appropriately dressed and in good hygiene and is noted to be oriented in all spheres.  See, e.g., June 2007 and August 2011 VA examination reports; April, August, and September 2007 VA treatment records; March 2007 Albemarle Mental Health Clinic treatment records.  

The Veteran's Global Assessment of Functioning (GAF) scores have ranged from 50 to 60.  GAF scores in this range are consistent with moderate to serious impairment in social and occupational functioning and are reflective of social and occupational impairment most congruent with a 70 percent rating, rather than a 100 percent rating.  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 46-47 (4th ed. 1994).

In short, although the Veteran's dysthymic disorder is productive of occupational and social impairment consistent with a 70 percent rating, the criteria for a higher 100 percent rating have not been shown.

The Board has also considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that the Veteran's dysthymic disorder symptoms have been consistent with a 70 percent rating for the entire relevant time period here on appeal.  The Veteran's key dysthymic disorder symptoms, particularly his problems with anger, poor judgment, impaired impulse control, depression, anxiety, memory loss, and social isolation have been longstanding in nature, and the record does not indicate any significant increase or decrease in such symptoms during the appeal period.  Moreover, as explained above, symptoms warranting a 100 percent rating have not been shown.  Accordingly, staged ratings are not warranted and the 70 percent rating the Board has assigned is appropriate for the entire period here on appeal.

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

As explained in detail above, the Veteran's dysthymic disorder primarily involves symptoms of anger, poor judgment, impaired impulse control, depression, anxiety, memory loss, panic attacks, considerable difficulty establishing and maintaining relationships, and social isolation.  Diagnostic Code 9433 contemplates these symptoms.  Further, 38 C.F.R. § 4.130 presents examples of symptoms, and in considering the Veteran's claim, the Board has considered his symptoms as well as his overall level of impairment.  See Mauerhan, 16 Vet. App. at 442.  Hence, the rating criteria reasonably describe the Veteran's disability as they provide a suggested list of symptoms but include all psychiatric symptoms that contribute to the Veteran's level of impairment.  In short, there is no indication in the record that the average industrial impairment from dysthymic disorder would be in excess of that contemplated by the rating provided by Diagnostic Code 9433.  The Veteran's disability picture is not shown to be exceptional or unusual.  

Finally, the Board notes that under Johnson v. McDonald, No. 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In summary, the Board has considered the benefit of the doubt rule and is granting an initial 70 percent rating throughout the appeal period based on its application; however, a preponderance of the evidence is against a finding that the Veteran is entitled to an even higher 100 percent rating.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  

3.  TDIU

A TDIU rating may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  As a result of the Board's decision to increase the Veteran's rating for dysthymic disorder to 70 percent throughout the appeal period, he meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  The Veteran is also service-connected for residuals of a laceration to the right wrist with ulnar nerve deficit and residuals of a laceration to the flexor carpi ulnaris ulnar artery, evaluated as 40 percent disabling and associated scarring, evaluated as 10 percent disabling, both effective from December 22, 2005.

As the Veteran meets the schedular criteria for TDIU consideration under 38 C.F.R. § 4.16(a), the Board's inquiry turns to whether he is able to secure or follow a substantially gainful occupation.  Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

On August 2011 VA examination, the examiner found that the Veteran exercised poor judgment by not seeking help for his mental disorder and likewise found that if he were to seek treatment, he should be able to obtain and maintain gainful employment.  

A September 2011 VA opinion concludes that it was unlikely that the Veteran's right wrist disability would prevent him from obtaining and maintaining gainful employment in the physical sector, but that it was likely the disability would not impede him from obtaining and maintaining gainful employment in the sedentary sector.

The record reflects the Veteran has not exhibited any interest in seeking medical care for his dysthymic disorder since 2007.  Specifically, an April 2007 VA treatment record indicates that he had stopped taking his medication two weeks previously and in August 2007 he reported feeling better without the medications.  The record reflects the Veteran stopped seeking any type of mental health treatment in about September 2007.  For example, an April 2008 VA treatment record showing treatment with the Veteran's primary care physician reflects that the Veteran complained of having anxiety without the help of medication and that the Veteran declined a consultation with a psychiatrist.  At the November 2010 Board hearing, M.M. testified that the Veteran had tried therapy and medication, but they had not worked and that he did not want to have the stigma of having a mental disorder, so he did not tell people about his disability symptoms.  Board Hearing Tr. at 10.  

Given the evidence of the Veteran's refusal to seek mental health care and the August 2011 VA opinion that essentially concludes the Veteran would not be able to obtain or maintain gainful employment unless he seeks medical treatment, and resolving any remaining doubt in favor of the Veteran, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected dysthymic disorder.  38 U.S.C.A. § 5107(b).  Entitlement to TDIU is, therefore, warranted.














(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a left arm/shoulder condition is denied.

An initial 70 percent disability rating for dysthymic disorder is granted, subject to controlling regulations applicable to the payment of monetary benefits.

TDIU is granted, subject to controlling regulations applicable to the payment of monetary benefits.




____________________________________________
S.C. Krembs
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


